Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action corresponds to application 16/929,871 which was filed on 7/15/2020 and is a CON of 14/875,378 which was filed on 10/05/2015 which is a CON of 13/077,761 filed on 03/31/2011 which is a CIP of 12/650,534 filed 12/30/2009 and is a CIP of 12/650,538 filed 12/30/2009 which claim benefit of 61/142,193 and 61/142,193 both filed 12/31/2008. 

Response to Amendment
In the reply filed 9/7/2022, claims 22, and 32 have been amended. No new claims have been cancelled and no new claims have been added.  Claims 22-41 are currently pending.

Response to Arguments
Applicant’s arguments filed 9/7/2022 have been fully considered but are moot in view of new grounds of rejection.
While the applicant’s amendment to the title would overcome the previous objection of the title, the title does not appear to be amended currently so therefore the objection stands.
The applicant argues that Bhogal does not teach searching, by the server, sources excluding the sources that require a fee until availability of a content item with metadata that matches the selected metadata from a source is determined.  The examiner respectfully disagrees.  Bhogal teaches, in figures 3-4 and paragraphs 27-32, searching sources for a content item at a user defined acceptable fee, e.g. fee of 0. At block 413 in figure 4, Bhogal teaches the system enters a loop that continues to search for the content at the acceptable fee, e.g. fee of 0, until the content is found or a time threshold is reached.  Scanning for fee changes in this loop would mean the sources that require a fee, e.g. above the acceptable amount of 0, would be excluded.  Additionally, Since Bhogal does not specify a limit to the time threshold, the user may set a time threshold for as long as they want, which means the system would continue to search sources which do not require a fee until availability of a content item with metadata that matches the selected metadata from a source is determined.  Therefore, the examiner is not persuaded.
The applicant also argues that Bhogal does not teach in response to the searching identifying a match in sources excluding the sources that require a fee, generating a notification for a client device that content item will be available from the source.  The examiner respectfully disagrees.  Bhogal teaches, in figures 3-4 and paragraphs 27-33, notifying the user when a content item is found during the searching identifying a match in sources excluding the sources that require a fee.  Therefore, the examiner is not persuaded.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11, 13-18, and 20 of U.S. Patent No. 10754892 in view of Thomas et al. (US2007/0162502), hereinafter Thomas, in view of Bhogal et al. (US2009/0249412), hereinafter Bhogal.  Although the claims at issue are not identical, they are not patentably distinct from each other.  All limitations in claims 22-41 of the instant application are found in claims 1, 3-8, 11, 13-18, and 20 of parent U.S. Patent No. 10754892 except for “receiving, by the server, an instruction to ignore availability of content from sources that require a fee”,  “based on the receiving of the instruction to ignore availability of content from sources that require a fee: searching, by the server, sources excluding the sources that require a fee until availability of a content item with metadata that matches the selected metadata from a source is determined”, and “in response to the searching identifying a match in sources excluding the sources that require a fee, generating a notification for a client device that content item will be available from the source”.  However, Thomas and Bhogal in the field of data retrieval, teach receiving, by the server, an instruction to ignore availability of content from sources that require a fee (Thomas, [0096], note the user may limit the content available to another user and that some content may require a fee which means a user is able to instruct the system to ignore content that required a fee) (Bhogal, figures 3-4, [0023, 0027-0032], note an acceptable fee for searched content items may be defined by the user and defining an acceptable fee of 0 is interpreted as an instruction to ignore availability of content from sources that require a fee. When combined with the precious reference this would for the content item and sources as taught by Thomas); based on the receiving of the instruction to ignore availability of content from sources that require a fee: searching, by the server, sources excluding the sources that require a fee until availability of a content item with metadata that matches the selected metadata from a source is determined (Bhogal, figures 3-4, [0023, 0027-0032], note an acceptable fee for searched content items may be defined by the user and defining an acceptable fee of 0 is interpreted as an instruction to ignore availability of content from sources that require a fee; note searching alternative sources of the video is interpreted as searching sources excluding the sources that required a fee above the threshold, e.g. threshold of 0. At block 413 in figure 4, the system enters a loop that continues to search for the content at the acceptable fee, e.g. fee of 0, until the content is found or a time threshold is reached.  Scanning for fee changes in this loop would mean the sources that require a fee above the acceptable amount, e.g. fee of 0, would be excluded.  Additionally, Since Bhogal does not specify a limit to the time threshold, the user may set a time threshold for as long as they want, which means the system would continue to search sources which do not require a fee until availability of a content item with metadata that matches the selected metadata from a source is determined); and in response to the searching identifying a match in sources excluding the sources that require a fee generating a notification for a client device that the content item will be available from the source (Thomas, [0082, 0096, 0103], note notifying the user when the content item is available; note the user may limit the content available to another user and that some content may require a fee which means a user is able to instruct the system to ignore content that required a fee) (Bhogal, figures 3-4, [0033], note when it is determined that the content item is less than or equal to the acceptable fee, e.g. the acceptable fee of 0, notifying the user.  When combined with the precious reference this would be the notification as taught by Thomas).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, with the teachings of the parent patent 10754892, Thomas, and Bhogal to modify the parent patent to incorporate the fee determinations and fee actions of Thomas and Bhogal as modified because this would improve the usability and efficiency of the system.

Application 16/929,871
Patent 10754892
22 and 32. (New) A method comprising: receiving, by a server, a selection of selected metadata; 

receiving, by the server, an instruction to ignore availability of content from sources that require a fee; 





based on the receiving of the instruction to ignore availability of content from sources that require a fee: searching, by the server, sources excluding the sources that require a fee until availability of a content item with metadata that matches the selected metadata from a source is determined 



















in response to the searching identifying a match in sources excluding the sources that require a fee, generating a notification for a client device that content item will be available from the source 
1, 11, and 20. A system for notifying users of availability of media content comprising: control circuitry configured to: receive input selecting metadata corresponding to a particular item of media content, and to receive input selecting, from a plurality of sources, one or more approved sources for the particular item of media content, the one or more approved sources being fewer in number than all sources in the plurality of sources; 

responsive to determining that the particular item of media content is not yet known to be available at any specific time via any specific source in the one or more approved sources, generate, for a selected source of the one or more approved sources, an identifier comprising: (a) a source-identifier code uniquely identifying the source, and (b) an item-identifier code uniquely identifying the particular item of media content wherein the particular item is currently not yet known to be available at any specific time via any specific source in the one or more approved sources; 

store a reservation data object that associates the particular item of media content with the identifier; 

while subsequently comparing the item-identifier code and the source-identifier code in the reservation data object to updated content availability data for at least the one or more approved sources, determine that the particular item of media content will be available at least at a particular time via at least the selected source of the one or more approved sources; and 


generate a notification that the particular item of media content will be available at the particular time via the selected source.
23 and 33. (New) The method of claim 22, 









wherein generating a notification comprises: generating an identifier comprising: (a) a source-identifier code uniquely identifying the source, and (b) an item-identifier code uniquely identifying the particular item of media content wherein the particular item is currently not yet known to be available at any specific time via the source.


1, 11, and 20. A system for notifying users of availability of media content comprising: control circuitry configured to: receive input selecting metadata corresponding to a particular item of media content, and to receive input selecting, from a plurality of sources, one or more approved sources for the particular item of media content, the one or more approved sources being fewer in number than all sources in the plurality of sources; 

responsive to determining that the particular item of media content is not yet known to be available at any specific time via any specific source in the one or more approved sources, generate, for a selected source of the one or more approved sources, an identifier comprising: (a) a source-identifier code uniquely identifying the source, and (b) an item-identifier code uniquely identifying the particular item of media content wherein the particular item is currently not yet known to be available at any specific time via any specific source in the one or more approved sources; 

store a reservation data object that associates the particular item of media content with the identifier; 

while subsequently comparing the item-identifier code and the source-identifier code in the reservation data object to updated content availability data for at least the one or more approved sources, determine that the particular item of media content will be available at least at a particular time via at least the selected source of the one or more approved sources; and 

generate a notification that the particular item of media content will be available at the particular time via the selected source.
24 and 34. (New) The method of claim 22, wherein the source includes at least one of a broadcast source or an Internet Protocol source.


3 and 13. The system of claim 1, wherein the one or more approved sources include at least a broadcast source and an Internet Protocol source.
25 and 35. (New) The method of claim 22, wherein the source comprises an indication of one or more of: a plurality of sources available to a device operated by the user, a plurality of sources to which one or more users is subscribed, a selection of preferred source features, one or more global preferences, a request to view in the particular item in high-definition, a preference that specifically selects the one or more approved sources as approved for the particular item, or a request that a first source of the plurality of sources from which the particular item is already available be ignored.


4 and 14. The system of claim 1, wherein the input selecting the one or approved more sources comprises an indication of one or more of: a plurality of sources available to a device operated by the user, a plurality of sources to which one or more users is subscribed, a selection of preferred source features, one or more global preferences, a request to view in the particular item in high-definition, a preference that specifically selects the one or more approved sources as approved for the particular item, a request that a first source of the plurality of sources from which the particular item is already available be ignored, or a request that no payment be required for the particular item of media content.
26 and 36. (New) The method of claim 22, further comprising: determining that the content item will be available at a particular time; and in response to the determination that the content item will be available at the particular time, automatically downloading or recording the content item.


5 and 15. The system of claim 1, further comprising a content retrieval or recording subsystem, configured to automatically download or record the particular item in response to the reservation subsystem determining that the particular item will be available at a particular time.
27 and 37. (New) The method of claim 22, further comprising: determining that the content item will be available at least at a second particular time via at least a second source; and 



generating a prompt for user input selecting which of the source and the second source a particular device is to obtain the content item.


6 and 16. The system of claim 1, wherein the reservation subsystem is further configured to: determine that the particular item of media content will be available at least at a second particular time via at least a second source of the one or more approved sources; and 

generate a prompt for user input selecting which of the selected source and the second source a particular device is to obtain the particular item.
28 and 38. (New) The method of claim 22, further comprising: generating an identifier for the content item in a content database, the content database describing, at any given time, at least certain media contents that are not yet available.


7 and 17. The system of claim 1, wherein the one or more identifiers is a unique identifier in a content database, the content database describing, at any given time, at least certain media contents that are not yet available.
29 and 39. (New) The method of claim 22, further comprising: displaying at least the metadata for the content item in association with a preview of the content item or a list of movies showing in local theaters; and 



receiving an input selecting the metadata via the interface.


8 and 18. The system of claim 1, further comprising: an interface subsystem configured to present an interface displaying at least the metadata for the particular item in association with a preview of the particular item or a list of movies showing in local theaters; and 

wherein the input subsystem is further configured to receive the input selecting the metadata via the interface.
30 and 40. (New) The method of claim 22, 


































wherein the notification is a reservation object.


1, 11, and 20. A system for notifying users of availability of media content comprising: control circuitry configured to: receive input selecting metadata corresponding to a particular item of media content, and to receive input selecting, from a plurality of sources, one or more approved sources for the particular item of media content, the one or more approved sources being fewer in number than all sources in the plurality of sources; 

responsive to determining that the particular item of media content is not yet known to be available at any specific time via any specific source in the one or more approved sources, generate, for a selected source of the one or more approved sources, an identifier comprising: (a) a source-identifier code uniquely identifying the source, and (b) an item-identifier code uniquely identifying the particular item of media content wherein the particular item is currently not yet known to be available at any specific time via any specific source in the one or more approved sources; 

store a reservation data object that associates the particular item of media content with the identifier; 

while subsequently comparing the item-identifier code and the source-identifier code in the reservation data object to updated content availability data for at least the one or more approved sources, determine that the particular item of media content will be available at least at a particular time via at least the selected source of the one or more approved sources; and 

generate a notification that the particular item of media content will be available at the particular time via the selected source.
31 and 41. (New) The method of claim 30, 


























wherein the reservation object comprises an identifier of a source-identifier code uniquely identifying the source.
1, 11, and 20. A system for notifying users of availability of media content comprising: control circuitry configured to: receive input selecting metadata corresponding to a particular item of media content, and to receive input selecting, from a plurality of sources, one or more approved sources for the particular item of media content, the one or more approved sources being fewer in number than all sources in the plurality of sources; 

responsive to determining that the particular item of media content is not yet known to be available at any specific time via any specific source in the one or more approved sources, generate, for a selected source of the one or more approved sources, an identifier comprising: (a) a source-identifier code uniquely identifying the source, and (b) an item-identifier code uniquely identifying the particular item of media content wherein the particular item is currently not yet known to be available at any specific time via any specific source in the one or more approved sources; 

store a reservation data object that associates the particular item of media content with the identifier; 


while subsequently comparing the item-identifier code and the source-identifier code in the reservation data object to updated content availability data for at least the one or more approved sources, determine that the particular item of media content will be available at least at a particular time via at least the selected source of the one or more approved sources; and 

generate a notification that the particular item of media content will be available at the particular time via the selected source.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US2007/0162502), hereinafter Thomas, in view of Bhogal et al. (US2009/0249412), hereinafter Bhogal.

Regarding Claim 22:
Thomas teaches:
A method comprising: receiving, by a server, a selection of selected metadata (Thomas, Figure 5, [0065, 0067], note user may select listing or description of a program, highlight or select terms, copy selected terms, and paste in search page as well as selecting category, source, or result type options);
receiving, by the server, an instruction to ignore availability of content that require a fee (Thomas, [0096], note the user may limit the content available to another user and that some content may require a fee which means a user is able to instruct the system to ignore content that required a fee); 
searching, by the server, sources excluding the sources that require a fee until availability of a content item with metadata that matches the selected metadata from a source is determined (Thomas, figure 6, [0073, 0096], note displaying the results for the selected metadata of programs, e.g. content items, that are available from a source; note the user may limit the content available to another user and that some content may require a fee which means a user is able to instruct the system to ignore content that required a fee)
in response to the searching identifying a match in sources excluding the sources that require a fee generating a notification for a client device that the content item will be available from the source (Thomas, [0082, 0096, 0103], note notifying the user when the content item is available; note the user may limit the content available to another user and that some content may require a fee which means a user is able to instruct the system to ignore content that required a fee).
While Thomas teaches identifying content items from metadata, determining ones that require a fee, and allowing the user to limit the media libraries available, Thomas doesn’t specifically teach ignoring content from sources that require a fee and based on the receiving of the instruction to ignore availability of content from sources that require a fee: searching, by the server, sources excluding the sources that require a fee until availability of a content item with metadata that matches the selected metadata from a source is determined.  However, Bhogal is in the same field of endeavor, data retrieval, and Bhogal teaches:
receiving, by the server, an instruction to ignore availability of content from sources that require a fee (Bhogal, figures 3-4, [0023, 0027-0032], note an acceptable fee for searched content items may be defined by the user and defining an acceptable fee of 0 is interpreted as an instruction to ignore availability of content from sources that require a fee. When combined with the precious reference this would for the content item and sources as taught by Thomas); 
based on the receiving of the instruction to ignore availability of content from sources that require a fee: searching, by the server, sources excluding the sources that require a fee until availability of a content item with metadata that matches the selected metadata from a source is determined (Bhogal, figures 3-4, [0023, 0027-0032], note an acceptable fee for searched content items may be defined by the user and defining an acceptable fee of 0 is interpreted as an instruction to ignore availability of content from sources that require a fee; note searching alternative sources of the video is interpreted as searching sources excluding the sources that required a fee above the threshold, e.g. threshold of 0. At block 413 in figure 4, the system enters a loop that continues to search for the content at the acceptable fee, e.g. fee of 0, until the content is found or a time threshold is reached.  Scanning for fee changes in this loop would mean the sources that require a fee above the acceptable amount, e.g. fee of 0, would be excluded.  Additionally, Since Bhogal does not specify a limit to the time threshold, the user may set a time threshold for as long as they want, which means the system would continue to search sources which do not require a fee until availability of a content item with metadata that matches the selected metadata from a source is determined).
note multiple steps for determining if the fee is less than or equal to the acceptable fee of 0 is interpreted as determining whether the source requires a fee. When combined with the precious reference this would for the content item and sources as taught by Thomas); and 
in response to the searching identifying a match in sources excluding the sources that require a fee, generating a notification for a client device that content item will be available from the source (Bhogal, figures 3-4, [0033], note when it is determined that the content item is less than or equal to the acceptable fee, e.g. the acceptable fee of 0, notifying the user.  When combined with the precious reference this would be the notification as taught by Thomas).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Bhogal because this would improve the usability and efficiency of the system. 

Regarding Claim 23:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein generating a notification comprises: generating an identifier comprising: (a) a source-identifier code uniquely identifying the source, and (b) an item-identifier code uniquely identifying the particular item of media content wherein the particular item is currently not yet known to be available at any specific time via the source (Thomas, [0060-0061, 0073, 0082-0083], Figure 6, note the search results page includes listing that incorporates a title, i.e. idem identifier, and channel content is found, i.e. source identifier code; note the bookmark, e.g. identifier, that is created for unavailable content; note the notification may include the identifiers/bookmark).

Regarding Claim 24:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein the source includes at least one of a broadcast source or an Internet Protocol source (Thomas, [0021], note programming sources may be any suitable sources of television and music content which includes broadcast sources and internet protocol sources).

Regarding Claim 25:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein the source comprises an indication of one or more of: a plurality of sources available to a device operated by the user, a plurality of sources to which one or more users is subscribed, a selection of preferred source features, one or more global preferences, a request to view in the particular item in high-definition, a preference that specifically selects the one or more approved sources as approved for the particular item, or a request that a first source of the plurality of sources from which the particular item is already available be ignored (Thomas, Figure 5, [0067], note selection of sources. Sources may include recording devices, VOD servers, internet, DVR, etc., i.e. sources available to a device operated by a user).

Regarding Claim 26:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
determining that the content item will be available at a particular time (Thomas, [0082, 0090], note determining when the content item is available); and 
in response to the determination that the content item will be available at the particular time, automatically downloading or recording the content item (Thomas, [0082], note automatically obtain, i.e. download, the content when it is available for a user).

Regarding Claim 27:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
determining that the content item will be available at least at a second particular time via at least a second source (Thomas, [0067], figure 6 and 8, note shows display of other times and sources the content is available at); and 
generating a prompt for user input selecting which of the source and the second source a particular device is to obtain the content item (Thomas, [0090], Figure 8, note interactive media guidance application may mark listing when content becomes available)

Regarding Claim 28:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
generating an identifier for the content item in a content database, the content database describing, at any given time, at least certain media contents that are not yet available (Thomas, [0050, 0073, 0082, 0090], Figure 6, note illustrative search page includes titles, i.e. unique identifiers. User may select search result associated with future content, i.e. not yet available; note the media library may contain content items not yet available).


Regarding Claim 29:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
displaying at least the metadata for the content item in association with a preview of the content item or a list of movies showing in local theaters (Thomas, [0071, 0076, 0077], note search results may include video clips, advertisements for future programs , i.e. trailers, etc.); and 
receiving an input selecting the metadata via the interface (Thomas, [0077], note user may highlight listing associated with program and select).

Regarding Claim 30:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein the notification is a reservation object (Thomas, [0060-0061, 0073, 0082-0083], Figure 6, note the search results page includes listing that incorporates a title, i.e. idem identifier, and channel content is found, i.e. source identifier code; note the bookmark, e.g. identifier, that is created for unavailable content; note the notification may include a bookmark which is interpreted as a reservation object).

Regarding Claim 31:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein the reservation object comprises an identifier of a source-identifier code uniquely identifying the source (Thomas, [0050, 0060-0061, 0073, 0082-0083], Figure 6, note the search results page includes listing that incorporates a title, i.e. idem identifier, and channel content is found, i.e. source identifier code; note the bookmark, e.g. identifier, that is created for unavailable content; note the notification may include a bookmark which is interpreted as a reservation object; note bookmarks link to content selected by a user which means they include a source).

Claim 32 discloses substantially the same limitations as claim 22 respectively, except claim 32 is directed to a system with control circuitry (Thomas, figures 1-2) while claim 22 is directed to a method. Therefore claim 32 is rejected under the same rationale set forth for claim 22.

Claim 33 discloses substantially the same limitations as claim 23 respectively, except claim 33 is directed to a system with control circuitry (Thomas, figures 1-2) while claim 23 is directed to a method. Therefore claim 33 is rejected under the same rationale set forth for claim 23.

Claim 34 discloses substantially the same limitations as claim 24 respectively, except claim 34 is directed to a system with control circuitry (Thomas, figures 1-2) while claim 24 is directed to a method. Therefore claim 34 is rejected under the same rationale set forth for claim 24.

Claim 35 discloses substantially the same limitations as claim 25 respectively, except claim 35 is directed to a system with control circuitry (Thomas, figures 1-2) while claim 25 is directed to a method. Therefore claim 35 is rejected under the same rationale set forth for claim 25.

Claim 36 discloses substantially the same limitations as claim 26 respectively, except claim 36 is directed to a system with control circuitry (Thomas, figures 1-2) while claim 26 is directed to a method. Therefore claim 36 is rejected under the same rationale set forth for claim 26.

Claim 37 discloses substantially the same limitations as claim 27 respectively, except claim 37 is directed to a system with control circuitry (Thomas, figures 1-2) while claim 27 is directed to a method. Therefore claim 37 is rejected under the same rationale set forth for claim 27.

Claim 38 discloses substantially the same limitations as claim 28 respectively, except claim 38 is directed to a system with control circuitry (Thomas, figures 1-2) while claim 28 is directed to a method. Therefore claim 38 is rejected under the same rationale set forth for claim 28.

Claim 39 discloses substantially the same limitations as claim 29 respectively, except claim 39 is directed to a system with control circuitry (Thomas, figures 1-2) while claim 29 is directed to a method. Therefore claim 39 is rejected under the same rationale set forth for claim 29.

Claim 40 discloses substantially the same limitations as claim 30 respectively, except claim 40 is directed to a system with control circuitry (Thomas, figures 1-2) while claim 30 is directed to a method. Therefore claim 40 is rejected under the same rationale set forth for claim 30.

Claim 41 discloses substantially the same limitations as claim 31 respectively, except claim 41 is directed to a system with control circuitry (Thomas, figures 1-2) while claim 31 is directed to a method. Therefore claim 41 is rejected under the same rationale set forth for claim 31.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Redford et al. (US8660545) and Potrebic et al. (US2006/0294548) teach generating identifiers and reservation objects for media content; Day (US2007/0168539) teaches managing multimedia systems that may use non-approved sources;
Hellman (US2007/0014536) teaches users may select between free or paid content;
Ellis et al. (US2008/0059884) teaches the user may select to be alerted for a free version of a content item when it is available.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        12/7/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152